    Case 3:18-cv-02512-S Document 11 Filed 10/01/19                Page 1 of 1 PageID 35



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION



SIMONE ORTEGA,                         §
                                       §
      Plaintiff,                       §
                                       §
v.                                     §                  CASE NO. SA:18-CV-02512-S
                                       §
FUSION LOGISTICS, INC., et al.         §
                                       §
      Defendants.                      §
________________________________________

                       NOTICE OF DISMISSAL WITH PREJUDICE

       Plaintiff Simone Ortega, pursuant to Rule 41(a)(1)(A)(i), Fed. R. Civ. P. hereby voluntarily

dismisses this action with prejudice.

                                        Respectfully submitted,

                                        /s/ Josh Sanford
                                        Josh Sanford (SBN 24077858)
                                        josh@sanfordlawfirm.com

                                        SANFORD LAW FIRM, PLLC
                                        One Financial Center
                                        650 S. Shackleford Road, Suite 411
                                        Little Rock, Arkansas 72211
                                        Telephone: (501) 221-0088
                                        Fax: (888) 787-2040

                                        Attorneys for Plaintiffs
